This opinion will be unpublished and
                           may not be cited except as provided by
                           Minn. Stat. § 480A.08, subd. 3 (2014).

                                 STATE OF MINNESOTA
                                 IN COURT OF APPEALS
                                       A15-1515

                   In re the Marriage of: Brian Matthew Hood, petitioner,
                                          Appellant,

                                              vs.

                                  Katherine June Downing,
                                        Respondent.

                                     Filed June 27, 2016
                                          Affirmed
                                        Reyes, Judge

                               Hennepin County District Court
                                   File No. 27FA116985

Brian Matthew Hood, Minnetrista, Minnesota (pro se appellant)

James J. Vedder, Moss & Barnett, Minneapolis, Minnesota (for respondent)

         Considered and decided by Reyes, Presiding Judge; Johnson, Judge; and Bratvold,

Judge.

                          UNPUBLISHED OPINION

REYES, Judge

         Appellant-father challenges the district court’s child-support-modification order,

arguing that the district court erred by disregarding the parties’ prior stipulation regarding

respondent-mother’s income and denying father’s request for attorney fees. We affirm.
                                          FACTS

       Appellant-father Brian Matthew Hood and respondent-mother Katherine June

Downing were married in 1999. During their marriage, the parties had three children.

Father filed for divorce in 2011. The parties reached an agreement regarding all

dissolution issues, and the court adopted the parties’ agreement as the judgment and

decree, which was entered in 2012.

       On August 20, 2014, the parties’ parenting consultant rendered a decision which

increased father’s parenting time.1 Mother filed a motion in district court requesting that,

among other things, the court overturn the parenting consultant’s decision. Father filed a

responsive motion and a new-issues motion, which included a request that the court

modify his child-support obligation to account for the new parenting-time schedule. As

part of his motions, father requested that mother provide confirmation that her income did

not exceed the amount the parties stipulated she would earn in the judgment and decree.

Father also raised the issue of attorney fees, but because of the additional expense

associated with having his attorney submit the documentation required for an award of

attorney fees, father first inquired as to whether the court would be willing to award

attorney fees. Mother filed a responsive motion and affidavit, which included

information regarding her current income, and opposed father’s request for attorney fees.

       On February 20, 2015, the district court filed an order that, among other things:

(1) denied mother’s motion to overturn the parenting consultant’s decision; (2) modified


1
  As a result of the parenting consultant’s decision, father’s parenting time increased from
the 10-45% range to above 45%.

                                             2
father’s child-support payments to reflect the revised parenting-time schedule and the

parties’ current incomes; and (3) denied father’s motion for attorney fees. Following this

ruling, both mother and father requested that the court grant them permission to file

motions to reconsider, which the district court granted on April 6, 2015.

       On April 21, 2015, father filed an appeal. In an order filed on May 13, 2015, a

special term panel of this court dismissed father’s appeal and remanded the matter to the

district court to address the motions for reconsideration. The parties each filed written

submissions, disputing various aspects of the court’s February 20 order. On July 16,

2015, the district court denied both parties’ motions to reconsider. In particular, the court

reaffirmed its decision to use mother’s current income, as opposed to her income as

stipulated in the judgment and decree. Father appeals.

                                      DECISION

I.     The district court did not abuse its discretion in calculating father’s modified
       child-support obligation.

       Father argues that the district court abused its discretion in calculating his

modified child-support obligation.2 We disagree.

       “[T]he district court enjoys broad discretion in ordering modifications to child

support orders.” Putz v. Putz, 645 N.W.2d 343, 347 (Minn. 2002). An appellate court

“will reverse a district court’s order regarding child support only if we are convinced that


2
  Initially, father seemingly questions whether the district court applied the correct statute
in determining his modified child-support obligation. Father does not develop this
argument or cite law in support of it, so we decline to address it. Melina v. Chaplin, 327
N.W.2d 19, 20 (Minn. 1982). Nevertheless, we note that the district court applied the
correct legal standard, set forth in Minn. Stat. § 518A.39 (2014 & Supp. 2015).

                                              3
the district court abused its broad discretion by reaching a clearly erroneous conclusion

that is against logic and the facts on record.” Id. We review questions of law relating to

child support de novo and findings of fact for clear error. Ludwigson v. Ludwigson, 642
N.W.2d 441, 446 (Minn. App. 2002); Guyer v. Guyer, 587 N.W.2d 856, 858 (Minn. App.

1999), review denied (Minn. Mar. 30, 1999).

       Father argues that the district court abused its discretion by calculating his child-

support obligation using mother’s current income, rather than her stipulated income in the

judgment and decree.3 We are not persuaded. In reaching its conclusion, the district

court noted that “the children’s interests are implicated by the amount of child support

that is paid to provide for them.” When a stipulation includes child support, it is afforded

less weight because child support requirements relate “to the non-bargainable interest of

children” and therefore are “less subject to restraint by stipulation.” Moylan v. Moylan,

384 N.W.2d 859, 865 (Minn. 1986). Therefore, the district court did not abuse its

discretion by deviating from mother’s income as stipulated in the judgment and decree to

determine father’s modified child-support obligation when doing so was in the children’s

best interests. See id.



3
  Father also argues that the issue of mother’s income was not properly raised and is
outside the scope of his motion to modify child support. But father himself put mother’s
income at issue by requesting information about her current income. Father may not seek
to be the sole beneficiary from a deviation between mother’s actual income and her
income as stipulated in the judgment and decree. And father’s initial inability to respond
to mother’s submission of documentation of her current income was due to the way father
raised the issue. We will not fault mother for that. Furthermore, father had other avenues
available to him to pursue additional information gathering on the issue of mother’s
income.

                                              4
       Father further asserts that the district court erred by calculating mother’s income

based on a less-than-40-hour work week. Father failed to present this argument to the

district court. Therefore, because the district court did not have an opportunity to address

this issue, we need not address it. Thiele v. Stitch, 425 N.W.2d 580, 582 (Minn. 1988).

Nevertheless, father’s argument is without merit.

       Generally, “[i]f a parent is voluntarily unemployed, underemployed, or employed

on a less than full-time basis, or there is no direct evidence of any income, child support

must be calculated based on a determination of potential income.” Minn. Stat.

§ 518A.32, subd. 1. But a parent is not considered “voluntarily unemployed,

underemployed, or employed on a less than a full-time basis” if it “is temporary and will

ultimately lead to an increase in income,” or “represents a bona fide career change that

outweighs the adverse effect of that parent’s diminished income on the child.” Id., subd.

3(1)–(2) (2014). “Whether a parent is voluntarily unemployed is a finding of fact, which

we review for clear error.” Welsh v. Welsh, 775 N.W.2d 364, 370 (Minn. App. 2009).

       The district court found in its July 2015 order that mother’s “background was in

chemistry,” that she “had not worked in that field since 2006,” and that mother had

“obtained education in psychology beginning in 2010.” Thus, the district court implicitly

concluded that mother was not voluntarily underemployed because she was going

through a bona fide career change.

       Finally, father contends that mother’s income will increase as she gains training

and experience in her new field and that the gross monthly income figure for mother that

was used to calculate his child-support obligation does not accurately reflect mother’s


                                             5
earning potential. But the record supports the district court’s findings of fact regarding

mother’s current gross monthly income.4 Moreover, nothing in this opinion precludes

either party from filing a motion to modify child support in the future.

       We therefore conclude that the district court did not abuse its discretion in

calculating father’s modified child-support obligation.

II.    The district court did not abuse its discretion by denying father’s request for
       conduct-based attorney fees.

       Father also attempted to raise an issue related to attorney fees, but he failed to

present any argument in his principal brief regarding attorney fees. We therefore need

not address this issue. Melina, 327 N.W.2d at 20. Nevertheless, appellant’s argument is

without merit because the district court’s decision with respect to attorney fees was

proper.

       A district court may award conduct-based attorney fees in a dissolution case

against a party who “unreasonably contributes to the length or expense of the

proceeding.” Minn. Stat. § 518.14, subd. 1 (2014). To award attorney fees under that

provision, a district court must identify behavior that occurred during the proceeding that

had the effect of unreasonably increasing the proceeding’s cost or duration. Geske v.

Marcolina, 624 N.W.2d 813, 819 (Minn. App. 2001), review denied (Minn. Aug. 20,



4
  We note that the district court’s order appears to contain a clerical error. In its findings
of fact, the district court stated that mother’s gross monthly income is $2,427. But in
calculating father’s child support obligation, the court used a gross monthly income
figure for mother of $2,897. Because the latter figure, $2,897, was used to calculate the
child-support obligation, we conclude that the $2,427 figure recited in the findings of fact
was a clerical mistake, which the district court is free to correct. Minn. R. Civ. P. 60.01.

                                              6
2002). An award of conduct-based attorney fees is reviewed for an abuse of discretion.

Sanvik v. Sanvik, 850 N.W.2d 732, 737 (Minn. App. 2014).

       Here, the district court found that father was not entitled to conduct-based attorney

fees. The parties’ parenting-consultant agreement provided that “[i]f one or both of the

parties disagree with the decision of the [parenting consultant], that party must obtain a

court hearing date to contest the [parenting consultant’s] decision.” Thus, mother used

the procedure available to her under the parties’ parenting-consultant agreement. There

is no indication that mother unreasonably contributed to the length or expense of the

district court proceedings. Accordingly, the district court did not abuse its discretion by

denying father’s request for conduct-based attorney fees.

       Affirmed.




                                             7